DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 11 November 2021 has been entered.
Claims 20-22 are new.  Claims 7, 8, and 10-13 were previously withdrawn.  Claims 3-6, 9 and 14-22 are pending examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 9, 16, 17, 19, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 5 recites “[a] method for achieving a sweet taste of an oral composition containing a high-intensity sweetener to not remain as an aftertaste or to not last as long as in the same oral composition that otherwise does not contain said isobutyl angelate . . .”  
The present specification states that “[a]ccording to the present disclosure, it becomes possible to provide an improving agent for improving aftertaste having high-intensity sweeteners, which, when added to an oral composition such as a food or beverage and an oral hygiene product, can improve the unpleasant aftertaste and the impure taste (e.g., a harsh taste, an astringent taste) of a high intensity sweetener contained in the oral composition without deteriorating a flavor intrinsic to the oral composition.”  The present specification also disclose the sensory impact of specific amounts of isobutyl angelate on the sweet aftertaste of a range of high-intensity sweeteners (see Table 2/[0043])), including evaluations which state the sweetness did not remain as an aftertaste, the taste was improved and a harsh taste and an astringent taste was not sensed.  The quantitative nature of the evaluation only suggest that in the test samples, the quality of the sweetness and the impure taste were remarkably improved.
	Here, there is no support to claim that all oral compositions comprising (a) any high-intensity sweeteners at any concentration; and (b) isobutyl angelate in the entire claimed range, exhibit the claim “improvement”, i.e. wherein the high-intensity sweetener does not remain as an aftertaste or does not last as long as in the same oral composition that otherwise does not contain said isobutyl angelate.
	Similarly, new claim 22 is directed to an oral composition “wherein a sweet taste of the oral composition containing the high-intensity sweetener does not remain as an aftertaste or does not last as long as in the same oral composition that otherwise does not contain said isobutyl angelate.”  As noted above for claim 5, there is no support to claim the achieved sensory properties for the broadly claimed oral composition.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 9 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chiaverini (US 2011/0070337) in view of Burdock (Fenaroli’s Handbook of Flavor Ingredients (6th Edition), Isobutyl 2-Butenoate, Taylor & Francis, 2010).
Regarding claims 3-5, 9 and 14-17, 20-22, Chiaverini discloses a method of making a reduced calorie soy beverage and the resulting product comprising a high-intensity sweetener (Abstract, [0046]).  Chiaverini also teaches that flavors and flavoring ingredients, including extracts of plant materials, can be added to the soy beverage to impart desired taste attributes to the product ([0030]).
While Chiaverini also discloses that the soy beverage may comprise flavors and flavoring ingredients, including extracts of plant materials to impart desired taste attributes to the product ([0030]), the reference is silent with respect to isobutyl angelate.  
Burdock teaches isobutyl angelate and its use as a flavoring agent in food and beverages.  Burdock teaches isobutyl angelate imparts a fruity aroma.  In non-alcoholic beverages, Burdock teaches isobutyl angelate is added in amounts ranging from 1.05 ppm to 1.75 ppm.  
Burdock and Chiaverini are combinable because they are concerned with the same field of endeavor, namely, flavors and foodstuff.  It would have been obvious to one of ordinary skill 
While Burdock teaches adding 1.05 ppm isobutyl angelate, the reference does not teach amounts in the range of 0.001 to 0.5 ppm.  
Given Burdock teaches the use of isobutyl angelate as a flavoring agent imparting fruity aroma in non-alcoholic beverages, the skilled artisan would have found it  obvious to adjust, in routine processing, the amount of isobutyl angelate to add to the soy beverage of Chiaverini to obtain a desired fruity aroma and flavor profile.
Given modified Burdock discloses adding isobutyl angelate to a non-alcoholic beverage, including soy beverage with high-intensity sweetener, as presently claimed, it necessarily follows that the sweet taste of the beverage would not remain as an aftertaste or the oral composition or would not last as long as in the same oral composition that otherwise does not contain said isobutyl angelate. 
Regarding claim 6, modified Chiaverini discloses all of the claim limitations set forth above.  Burdock teaches the synthesis of isobutyl angelate by esterification of isobutyl alcohol with angelic acid.  Burdock is silent with Roman chamomile.
	Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process (MPEP §2133 I.)  Here, the patentability of the claimed improving agent does not depend on where the isobutyl angelate compound is derived.  
claims 18-19, modified Chiaverini discloses all of the claim limitations set forth above.  Chiaverini discloses wherein the high intensity sweetener is stevia ([0016]).
Response to Amendment
The Declaration under 37 CFR 1.132 filed 11 November 2021 is insufficient to overcome the rejection of claims 3-6, 9 and 14-19  under 35 U.S.C. 103 as being unpatentable over Chiaverini (US 2011/0070337) in view of Burdock (Fenaroli’s Handbook of Flavor Ingredients (6th Edition), Isobutyl 2-Butenoate, Taylor & Francis, 2010) as set forth in the last Office action.
Declarant, Seiji Hashimoto, explains that experiments were conducted in accordance with Example 1 of the present specification.  Specifically, Declarant explains that a grape-flavored carbonated beverage (without addition of isobutyl angelate) and a grape-flavored carbonated beverage containing 0.2 ppm, 0.5 ppm or 1.05 ppm, by mass of isobutyl angelate was tasted by seven panelist to determine wither or not “the quality of sweetness and the impure taste of the isobutyl-angelate-added beverage were improved compared with the isobutyl-angelate-free beverage.”   Applicants explain the experiment was repeated for orange-flavored, cola-flavored, and peach-flavored beverages.
Declarant submits the “data show and establish that when a n oral composition containing a high-intensity sweetener contain 1.05 ppm of isobutyl angelate, the oral composition is imparted with an herbal aroma peculiar to isobutyl angelate, and as a result, the original flavor the oral composition is deteriorated.  Declarant concludes “when 1.05 ppm of isobutyl angelate was added, it acted as a “flavoring agent” as described in Burdock and deteriorated the original flavor of  the oral composition, rather than improving the unpleasant aftertaste and the impure tastes of the high-intensity sweetener.”

	First, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (see MPEP §716.02 (d)).  Here, claims 3, 5 and 22 are directed to a composition and method requiring a composition comprising any high-intensity sweetener and in any oral composition.  The results are directed to beverages comprising aspartame (see Declaration page 2/paragraph 2– [e]xperiments were conducted in accordance with Example 1).  Given the sensory characteristics of high-intensity sweeteners, (e.g. aftertaste, lingering sweetness, sweetness intensity) differ between high-intensity types, it is not clear that the results are commensurate in scope with the claims allowing for any type of high-intensity sweetener.  The results are also directed to flavored beverages that are presumably water based.  What is a protein, such as in the compositions of the prior art, is added.  Does the protein influence flavor perception?
	Second, there is no quantitative data directed to the amount of aftertaste, the time the aftertaste lasts, the quantity of “impure flavor” or the specific flavor of the beverage related to deterioration (e.g. grape flavor).  Is the grape flavor merely masked by the isobutyl angelate when it is added in amounts of 1.05 ppm, is there no flavor difference when the isobutyl angelate is added in an amount of 0.5 ppm?  Is the objectionable aftertaste of aspartame still present when 1.05 ppm of isobutyl angelate is added?
	Moreover, it is not clear that even if commensurate in scope, the data would be unexpected.  One would expect that as the quantity of a given flavor to be altered in some way when another flavor is added.  
 
Response to Arguments
Applicants’ arguments filed 11 November 2021 have been fully considered but they are not persuasive. 
See response to Amendment set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759